— Appeal by the defendant from a judgment of the County Court, Nassau County (Lawrence, J.), rendered December 13, 1983, convicting him of robbery in the second degree and burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no basis to conclude that the defendant was deprived of a fair trial by the prosecutor’s remarks during summation. Although we disapprove of the prosecutor’s characterization of the defense theory as a "conspiracy” by the police to frame the defendant (see, People v Cowan, 111 AD2d 343), the remarks were in response to the defense counsel’s summation theory of police misconduct (see, People v Mitchell, 114 AD2d 978, lv denied 67 NY2d 654). Nor did the prosecutor’s remark that if the police were going to frame the defendant they could have done a better job constitute personal vouchering for the officers’ credibility (cf., People v McKutchen, 76 AD2d 934).
The sentence imposed was not unduly harsh or excessive. We find neither an abuse of discretion nor a failure to observe sentencing principles (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Lawrence, Kunzeman and Harwood, JJ., concur.